DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claim 1 is independent and amended in the response filed 3/24/2022.
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2017/0051234 A1) is maintained.
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. Applicants urge that the solid rinse aid concentrate of Foster et al. does not encompass the material limitations to the liquid detergent composition comprising 15-75% water as is recited by the amended claims.  In response, the rejection over Foster is applicable to the claims as presented for examination because Foster et al. tables 7 and 8A explicitly teach upto 10% water in their solid concentrate, which concentrate is then diluted with more water in a ratio of 1concentrate to 20,000water which teaching provides sufficient motivation for one of ordinary skill to arrive at the claimed liquid detergent having 15-75% water as is required by the instant claims. 
Also Applicant’s urge that Foster teaches sorbitol and glycerin as reactants and not as ingredients in the composition. In response, Applicant’s arguments are not found persuasive because the claims are not limited by sorbitol or glycerin.  The C2-C10 polyols are met by the Foster examples on page 5 each of the tables on page 5 teach C10 alcohols encompassing the BRI of the claims as presented for examination.  	Accordingly, the teachings of Foster is pertinent to the claims and the amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2017/0051234 A1).	
	Foster et al. teach a low-foaming (see page 24, [0262]), enzymatic [page 17, 0172] detergent composition comprising: a C2-C10 polyol [0092]; one or more enzymes [0174]; a buffer (see page 7, [0058-0059] teaching the pyrithione preservation system comprising ethanolamine and page 7, [0069] teaching citric acid as claimed by claim 6. The exemplary formulations of page 29, table 16b include 2.4 wt% water and formulations on page 6, table 9 teach a range of 2.5-4wt% water.  
[0053] teaches the pH of between about 7 encompassing the claimed range of about 6.5 to about 9.5 of claim 1 and pH of 7 to 9 in claim 10.  
	Regarding the amendment to claim 1 requiring 15-75% water, see page 13, [0125]-[0127] teaching one of ordinary skill that the prior art rinse aid concentrate includes water and [0057] teaches that water is used to dilute the concentrate in a ratio of 1:20000 of concentrate to water.  See page 6.  It is the Examiner’s position that the use solution described in the examples and [0271-0272 and 0276] encompass the liquid composition comprising the same ingredients, in similar amounts as claimed.  Example table 7 and 8A explicitly teach the solid concentrate comprising upto 10% water and one of ordinary skill is guided by Foster to also include water of dilution in a ratio of 1:20000 (concentrate:water) which teaching to the diluted rinse aid broadly encompasses the claimed range of 15-75% water.  [0271-0276].  	Foster et al. guide one of ordinary skill to include upto 10% water in the solid concentrate which concentrate is diluted in 1:20000 ratio with water in general. [0276].  It is the Examiner’s position that the diluted rinse aid of Foster encompasses claimed liquid composition.  
	Limitation to wherein the composition has less than 0.5 wt.% 10 of borate containing compounds; wherein the composition has less than 0.5 wt.% of an amine oxide; and wherein the composition has less than 0.5 wt.% of an alkyl poly glucoside is met by Foster et al.’s examples not teaching a borate, amine oxide or polyglucoside (see the examples in table 8B on page 6 and table 6 on page 5).
	[0096-0098]  on page 10 meet the limitation of the claim 2, wherein the polyol is in a concentration between about 15 0.01 wt.% and about 60 wt.%; and wherein the polyol comprises one or more C3-C6 polyols.
Table 8B on page 6 illustrates 5-15% SAVINASE protease enzyme and amylase and lipase are taught on page 17 left col. 3 thus encompassing the material limitations of claims 4-5. 
Table 8B on page 6 illustrates sodium bicarbonate in an exemplary range of upto 20% which teaching encompasses the claim 5 limitation to wherein the buffer is in a concentration between about 0.1 wt.% and about 25 wt.% in general.  
Table 8B on page 6 teaches the claim 8 by illustrating sodium polyacrylate polymer in an amount of 5-25wt% with the pyrithione preservation system.  See also [0136] on page 13).  The table 10 in Factor IA illustrates that KATHON isothiazolinone can be used encompassing the material limitations in claim 8.  See also [0004] teaching that if KATHON isothiazolinone is used, gloves must be worn as it is hazardous.  Same is explained in example 1 page 26, [0280]. 
[0049] on page 5 and page 14 teach the instant claim 7 wherein the composition further comprises a corrosion inhibitor, a defoamer, a preservative, a water conditioning agent, a short chain alkylbenzene and/or alkyl naphthalene sulfonate.
The table 6 on page 5 illustrates a composition comprising both the citric acid in a range of 5-15% with 0.5-5wt% ethanolamine (in the pyrithione preservation system-see that explained on page 7, [0059] as is required by claim 6. The table 6 also teaches the claim 9 limitation to EO/PO block copolymer.  The table 6 also teaches the claim 11 limitation to a C8-C13 branched alcohol alkoxylate in an amount of 1-20wt%.
Regarding the method claims of 12-20, Foster et al. teach their detergent composition encompassing the composition in claim 1 is used to disinfect and sanitize medical equipment and dental instruments which may have blood or biological fluid [0266] and teach cleaning and contacting and/or rinsing steps; wherein the contacting step is performed at a temperature between about 50 °F and about 150 °F[0055] and [0268]; wherein the cleaning solution has a concentration of between about 1000 ppm and about 4000 ppm [0271]; and wherein the method further comprising a disinfecting step; and wherein the disinfecting step is performed with a sanitizer and/or at a temperature 15 greater than about 200 °F.[0003] and [0268]
	Foster et al. teach a low-foaming detergent in general and do not explicitly teach 15-75% water and the foam height of about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as is required by claim 1.
	It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed 15-75% water as is required by amended claim 1 with a reasonable expectation of success, because Foster guide one of ordinary skill to include upto 10% water in their concentrate and further teach dilution of the concentrate with 1:20,000 ratio with water thus, it is reasonable to presume that said dilution with water as taught by Foster et al. would encompass the broadly claimed amount of 15-75% water in a similar low foaming detergent comprising the same ingredients as claimed. 	
	Also, it would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to arrive at the claimed foam height of about 1/2 of an inch or less of foam at about 40 °C after about 15 seconds as is required by claim 1 with a reasonable expectation of success, because it is reasonable to presume that said dilution with water and foam height properties are met by Foster et al. teaching the analogous low-foaming detergent for medical equipment comprising the same components as claimed in the similar proportions would be expected to have similar properties of foam height.  
Conclusion
	Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761